974 So. 2d 1214 (2008)
Lee JUPITER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-5910.
District Court of Appeal of Florida, First District.
February 26, 2008.
Sonya M. Rudenstine, Gainesville, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau Chief, Tallahassee, for Respondent.
Prior report: 833 So. 2d 169.
PER CURIAM.
DENIED. See In re Amendments to Florida Rules of Appellate Procedure  Rule 9.141 and Rule 9.142, 969 So. 2d 357 (Fla.2007); see also, Mendez-Perez v. Perez-Perez, 656 So. 2d 458 (Fla.1995).
WEBSTER, BENTON, and POLSTON, JJ., concur.